DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
Applicant's amendment, filed 17 May 2021, is acknowledged.  Claims 1-80 and 82-104 have been cancelled.  Claims 81 and 105 have been amended.  Claim 106 has been added.  Claims 81, 105, and 106 are pending and under consideration.
The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
The terminal disclaimer filed on 17 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USSN 15535995 (now US10876176 (PTO-892)), US9822347, or US9879061 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pamela J. Sherwood on 01 June 2021.

The application has been amended as follows: 

IN THE CLAIMS:
81. (Currently Amended)  An inhibitor of GAS6, wherein the inhibitor [[is]] comprises a soluble AXL variant polypeptide wherein said soluble AXL variant polypeptide:
	lacks the AXL transmembrane domain;
	lacks both AXL  domains;
	has an AXL Ig1 domain, and an AXL Ig2 domain[[,]];
	has a set of amino acid substitutions relative to SEQ ID NO: 1, selected from the group consisting of: 1) Ala72Val; 2) Asp87Gly; 3) Val92Ala, Val92Gly or Val92Asp; 4) Ala19Thr; 5) Thr23Met; 6) Glu26Gly; 7) Glu27Gly or Glu27Lys; 8) Gly32Ser; 9) Asn33Ser; 10) Thr38Ile; 11) Thr44Ala; 12) His61Tyr; 13) Asp65Asn; 14) Ser74Asn; 15) Gln78Glu; [[15)]] 16) Val79Met; [[16)]] 17) Gln86Arg; [[17)]] 18) Asp88Asn; [[18)]] 19) Ile90Met or Ile90Val; 20) Ile97Arg; 21) Thr98Ala or Thr98Pro; [[21)]] 22) Thr105Met; [[22)]] 23) Gln109Arg; [[23)]] 24) Val112Ala; [[24)]] 25) Phe113Leu; [[25)]] 26) His116Arg; [[26)]] 27) Thr118Ala; [[27)]] 28) Gly127Arg or Gly127Glu; [[28)]] 29) Glu129Lys; [[29)]] 30) Glu26Gly, Val79Met[[;]], Val92Ala, and Gly127Glu; [[30)]] 31) Asp87Gly[[;]], Val92Ala[[;]], and Gly127Arg; [[31)]] 32) Gly32Ser[[;]], Val92Ala[[;]], and Gly127Arg; [[32)]] 33) Gly32Ser[[;]], Asp87Gly[[;]], and Gly127Arg; [[33)]] 34) Gly32Ser, Asp87Gly, and Val92Ala; and  and
	wherein the inhibitor further comprises an Fc domain linked to the soluble AXL variant polypeptide by a linker comprising from 1 to 5 (GLY)4SER (SEQ ID NO: 10) units


82-105. (Canceled)

106. (Currently Amended)  An inhibitor of GAS6, wherein the inhibitor [[is]] comprises a soluble AXL variant polypeptide wherein said soluble AXL variant polypeptide:
	lacks the AXL transmembrane domain;
	lacks both AXL  domains;
	has an AXL Ig1 domain, and an AXL Ig2 domain[[,]];
	has a set of amino acid substitutions relative to SEQ ID NO: 1, selected from the group consisting of:
Glu26Gly, Val79Met[[;]], Val92Ala, and Gly127Glu; 
Asp87Gly[[;]], Val92Ala[[;]], and Gly127Arg; 
Gly32Ser[[;]], Val92Ala[[;]], and Gly127Arg; 
Gly32Ser[[;]], Asp87Gly[[;]], and Gly127Arg; 
Gly32Ser, Asp87Gly, and Val92Ala; and 

Asp87Gly and Val92Ala; and
	wherein the inhibitor further comprises an Fc domain linked to the soluble AXL variant polypeptide by a linker comprising from 1 to 5 (GLY)4SER (SEQ ID NO: 10) units


107.  (New)  A pharmaceutical formulation comprising an inhibitor of claim 81 and a pharmaceutically acceptable excipient.

108.  (New)  A pharmaceutical formulation comprising an inhibitor of claim 106 and a pharmaceutically acceptable excipient.

109. (New) A method of reducing growth or metastasis of a tumor that expresses GAS6, the method comprising administering to a patient with a tumor that expresses GAS6 an effective dose of the pharmaceutical formulation of claim 107.

110. (New) A method of reducing growth or metastasis of a tumor that expresses GAS6, the method comprising administering to a patient with a tumor that expresses GAS6 an effective dose of the pharmaceutical formulation of claim 108.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of the claim amendments, Applicant’s arguments regarding unexpected results obtained when a soluble AXL variant polypeptide that lacks both fibronectin domains is linked to an Fc domain using a short peptide linker are found convincing.  The recited substitutions relative to the AXL polypeptide of SEQ ID NO: 1 would all reasonably be expected to increase the binding affinity of the variant AXL polypeptide for GAS6 compared to the wild-type soluble 
Applicant’s terminal disclaimer filed 17 May 2021 obviated the double patenting rejections over US9822347 (IDS) and US9879061 (IDS), as well as the provisional double patenting rejection over application 15/535,995 (now US10876176 (PTO-892)).  The double patenting rejections over US8618254 (IDS), US9074192 (IDS), US9266947 (IDS), either alone or in view of Graham and Raymond, are withdrawn in view of the unexpected results as discussed regarding the rejections under 35 USC 103.  Application numbers 14/712,731 and 15/842,264 are now abandoned, obviating the provisional double patenting rejection over those applications.  
Applicant’s amendments obviated the other rejections of record.  The Examiner’s amendment corrected certain informalities, made the punctuation consistent between elements, clarified the structure of the soluble AXL variant, and eliminated a duplicate variant.  It also eliminated unnecessary functional language and added corresponding method claims.  
Claims 81 and 106-110 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica H Roark, telephone number 571-270-1960.  The examiner works a flexible schedule, but she can normally be reached Monday to Friday between 8 am and 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU, can be reached at 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643